--------------------------------------------------------------------------------

Exhibit 10.3
 

  graphic [logo1.jpg]

 
 
INDEPENDENT DIRECTOR DEFERRED STOCK AWARD AGREEMENT
 

Name of Independent Director:     

 
This Agreement evidences the grant by Compass Minerals International, Inc., a
Delaware corporation (the “Company”) of Deferred Stock to the above-referenced
“Director” on April 1, 20__; July 1, 20__; October 1, 20__; and January 1, 20__
(each a “Quarterly Grant Date”) pursuant to the Compass Minerals International,
Inc. 2005 Incentive Award Plan, as amended from time to time (the “Plan”).  By
accepting the Award, Director agrees to be bound in accordance with the
provisions of the Plan, the terms and conditions of which are hereby
incorporated in this Agreement by reference.  Capitalized terms not defined
herein shall have the same meaning as used in the Plan.
 
1.      Deferred Stock.  The number of shares of Deferred Stock subject to this
Agreement shall be determined as of each Quarterly Grant Date and shall be equal
to the ratio of (A) the aggregate value of the Director’s fees for the
applicable calendar quarter to be paid in the form of Deferred Stock pursuant to
Director’s election on Exhibit A attached hereto, to (B) the Fair Market Value
per share of Stock as of such Quarterly Grant Date.
 
2.      Accounting for Deferred Stock.  The Company shall maintain a separate
bookkeeping account (the “Deferred Stock Account”) to reflect the shares of
Deferred Stock subject to this Agreement.  Such Deferred Stock Account shall be
administered in a manner consistent with the Compass Minerals International,
Inc. Directors’ Deferred Compensation Plan.
 
3.      Vesting.  The Deferred Stock shall be 100% vested at all times.
 
4.      Payment Following Separation or Other Specified Date.  At the time
Director ceases to be a member of the Board for any reason or any earlier date
if elected by Director, Director shall be entitled to receive, within five (5)
business days,  payment equal to the number of shares of Deferred Stock subject
to this Agreement.  Such payment shall be made in whole shares of Stock (with
cash for fractional shares) in either (i) a single lump sum or (ii) annual
installments over a period of not less than two years nor more than ten
years.  Director shall designate the time and form of payment on an election
form filed with the Secretary of the Company no later than the close of
Director’s taxable year immediately preceding the taxable year with respect to
which this Agreement relates.
 
5.      Payment Following Change of Control.  Notwithstanding Section 4 or any
other provision of the Agreement to the contrary, if a Change of Control of the
Company occurs prior to the complete distribution of a Director’s benefit under
this Agreement, then any portion of such benefit that has not theretofore been
distributed shall be distributed in a single lump sum to Director (or, as
applicable, his beneficiary) immediately following the Change of Control.
 
6.      Payment Upon Death; Beneficiary Designation.  Director shall have the
right to designate a beneficiary who is to succeed to his or her right to
receive payments hereunder in the event of death.  Any designated beneficiary
shall receive payments in the same manner as Director if he or she had
lived.  In case of a failure of designation or the death of a designated
beneficiary without a designated successor, Director’s remaining benefit shall
be paid in full to his or her surviving spouse (or if none, Director’s estate)
within 60 days following Director’s death.  No designation of beneficiary or
change in beneficiary shall be valid unless it is in writing signed by the
Director and filed with the Secretary of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 

  graphic [logo1.jpg]

 
7.      Voting and Dividend Rights.  Director shall have no voting rights with
respect to the Deferred Stock awarded hereunder.  Pursuant to Section 8.4 of the
Plan, Director shall be entitled to receive Dividend Equivalents with respect to
the Deferred Stock subject to this Agreement.  Such Dividend Equivalents shall
be credited to the Deferred Stock Account as of  the date the Company pays any
dividend (whether in cash or in kind) on shares of Stock in an amount equal to
the ratio of (A) the aggregate value of the dividend that would have been
payable on the Deferred Stock held by the Director immediately prior to such
payment date had the shares of Stock represented by such Deferred Stock been
outstanding as of such payment date to (B) the Fair Market Value per share of
Stock as of such date.
 
8.      Permitted Transfers. The rights under this Agreement may not be
assigned, transferred or otherwise disposed of except by will or the laws of
descent and distribution and may be exercised during the lifetime of Director
only by Director. Upon any attempt to assign, transfer or otherwise dispose of
this Agreement, or any right or privilege conferred hereby, or upon any
attempted sale under any execution, attachment or similar process, this
Agreement and the rights and privileges conferred hereby immediately will become
null and void.
 
9.      Unfunded Obligation.  This Agreement is designed and shall be
administered at all times as an unfunded arrangement and Director shall be
treated as an unsecured general creditor and shall have no beneficial ownership
of any assets of the Company.
 
10.    Taxes.  Director will be solely responsible for any federal, state or
other taxes imposed in connection with the granting of the Deferred Stock or the
delivery of shares of Stock pursuant thereto, and Director authorizes the
Company or any Subsidiary to make any withholding for taxes which the Company or
any Subsidiary deems necessary or proper in connection therewith.
 
11.    Changes in Circumstances.  It is expressly understood and agreed that
Director assumes all risks incident to any change hereafter in the applicable
laws or regulations or incident to any change in the value of the Deferred Stock
or the shares of Stock issued pursuant thereto after the date hereof.
 
12.    Conflict Between Plan and This Agreement.  In the event of a conflict
between this Agreement and the Plan, the provisions of the Plan shall govern.
 
13     Notices.  All notices, claims, certificates, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:
 

 
If to the Company, to it at:
     
Compass Minerals International, Inc.
 
9900 West 109th Street
 
Overland Park KS 66210
 
Attn: Vice President Human Resources

 
If to Director, to him or her at the address set forth on the signature page
hereto or to such other address as the party to whom notice is to be given may
have furnished to the other party in writing in accordance herewith.  Any such
notice or communications shall be deemed to have been received (a) in the case
of personal delivery, on the date of such delivery (or if such date is not a
business day, on the next business day after the date of delivery), (b) in the
case of nationally-recognized overnight courier, on the next business day after
the date sent, (c) the case of telecopy transmission, when received (or if not
sent on a business day, on the next business day after the date sent), and (d)
in the case of mailing, on the third business day following that on which the
piece of mail containing such communication is posted.
 
 
 

--------------------------------------------------------------------------------

 
 

  graphic [logo1.jpg]

 
14     Governing Law.  This Agreement shall be governed under the laws of the
State of Delaware without regard to the principles of conflicts of laws.  Each
party hereto submits to the exclusive jurisdiction of the United States District
Court for the District of Kansas (Kansas City, Kansas). Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objections that
either party may now or hereafter have to the aforesaid venue, including without
limitation any claim that any such proceeding brought in either such court has
been brought in an inconvenient forum, provided however, this provision shall
not limit the ability of either party to enforce the other provisions of this
paragraph.
 
15     Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
 
16     Enforcement.  In the event the Company or Director institutes litigation
to enforce or protect its rights under this Agreement or the Plan, the party
prevailing in any such litigation shall be paid by the non-prevailing party, in
addition to all other relief, all reasonable attorneys’ fees, out-of-pocket
costs and disbursements of such party relating to such litigation.
 
17.    Waiver of Jury Trial.  Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, trial by jury in any suit, action or proceeding arising hereunder.
 
18.    Counterparts.  This Agreement may be executed in one or more
counterparts, and each such counterpart shall be deemed to be an original, but
all such counterparts together shall constitute but one agreement.
 
[Signature page to follow]
 
 
 

--------------------------------------------------------------------------------

 
 

  graphic [logo1.jpg]

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 

 
COMPASS MINERALS
   
INTERNATIONAL, INC.
          By:               Name:               Date:                      
DIRECTOR                                             Date                    
Residence Address                                                  

 
 
 

--------------------------------------------------------------------------------

 
 

  graphic [logo1.jpg]

 
EXHIBIT A TO INDEPENDENT DIRECTOR DEFERRED STOCK AWARD
 

        Last Name First Name MI Social Security Number                        
Mailing Address City State Zip Code        

                    Telephone   Email Address                        

 
Instruction:  Elections must be made on or before December 31 of the year
immediately preceding the year with respect to which the award relates.  Any
person who first becomes a Director during a calendar year, and who was not a
Director of the Company on the preceding December 31, may elect, no later than
seven days after the Director’s term begins, to defer payment of all or a
specified part of his or her fees payable for the remainder of such year.   You
must complete both Parts A and B below.
 
SECTION 1 - DEFERRAL ELECTION
 
A.             Cash Retainer


I irrevocably elect to receive the following portion of my annual cash retainer
in the form of Deferred Stock under the Compass Minerals International, Inc.
2005 Incentive Award Plan:


_______% (insert 0%; 25%; 50%; 75%; or 100%)


B.             Stock Retainer


Instruction:  In connection with the minimum shareholder ownership requirements
for non-employee directors, your annual stock retainer will be automatically
issued in the form of Deferred Stock until your total shareholder ownership (or
equivalent) equals or exceeds five times your annual cash retainer.  Once you
attain the minimum shareholder ownership threshold, the automatic deferral
requirement will no longer apply, beginning with the first year following the
year in which the minimum threshold is achieved.


I irrevocably elect to receive the following portion of my annual stock retainer
in the form of Deferred Stock under the Compass Minerals International, Inc.
2005 Incentive Award Plan:
 
_______% (insert 0%; 25%; 50%; 75%; or 100%)
 

 

 
SECTION 2 – DISTRIBUTION  ELECTION
 
Instruction:  Your elections under this Section only apply to your 20__ Deferred
Stock Award.   Your Deferred Stock attributable to earlier years, if any, will
be paid pursuant to the terms of the Deferred Stock Award for each of those
years.   You must complete both Parts A and B below.  Part A addresses the time
of payment and Part B addresses the form of payment.
 
A.             Commencement of Distribution
 
Except as otherwise set forth in Section 2C, below, I irrevocably elect to
receive payment of my Deferred Stock at the following time (check one):
 
o January 2, 20__ or, if earlier, the date I cease being a Director for any
reason; or
 
o    The date I cease being a Director for any reason.
 
 
 

--------------------------------------------------------------------------------

 
 

  graphic [logo1.jpg]

 
B.             Form of Distribution
 
Except as otherwise set forth in Section 2C, below, I irrevocably elect to
receive distributions of my Deferred Stock benefit in accordance with the
following election (check one):
 
 o In one lump sum (default form); or
 
 o In _______ (insert number) annual installments (not less than 2 or more than
10).
 
I understand that the first distribution will be payable as of the date set
forth in Section 2A, above, and that if I elect annual installment payments I
will receive an installment as of each January 1 immediately following the first
distribution until my entire Deferred Stock benefit has been distributed in
full.
 
C.             Change in Control
 
I understand that, notwithstanding any other provision of this form to the
contrary, my entire Deferred Stock benefit will be distributed in a single lump
sum immediately following the occurrence of a Change in Control of the Company.
 

--------------------------------------------------------------------------------

 
SECTION 3 - BENEFICIARY DESIGNATION
 
If you die before you receive full payment of your Deferred Stock benefit, your
remaining benefit will be paid to your Beneficiary designated in this Section
3.  Payment will be made in the same manner as specified under Section 2B.  Your
designation below supersedes all prior Beneficiary Designations on file and
applies to your 20__ Deferred Stock Award and all prior years unless you
specifically direct otherwise.
 

          Social Security Number  Last Name First Name   MI                    
          Mailing Address City State Zip Code   Telephone

 

--------------------------------------------------------------------------------

 
SECTION 4 - SIGNATURE
 

--------------------------------------------------------------------------------

 
Signature
 

--------------------------------------------------------------------------------

 
Date
 

 

 
 

--------------------------------------------------------------------------------